Title: To Thomas Jefferson from C. W. F. Dumas, 21 February 1792
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


          The Hague, 21 Feb. 1792. Illness compels him to be brief. The enclosed papers and those sent by way of England will inform TJ of the chaotic state of Europe, especially in France.—A new tax on butchers will go into effect on 1 May.—The high cost of maintaining the U.S. embassy here makes it imperative that it be sold as soon as possible in concert with your bankers in Amsterdam. Thus far he has not been able to render an account of his expenditures for embassy repairs. He encloses a declaration of his expenses for the last six months of 1791, excluding those for repairs of the embassy, and will forward another copy of these accounts with his list of expenses for the first half of 1792.
        